Citation Nr: 0733403	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-26 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter and son-in-law


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1963.  He died in May 2005.  The appellant is his widow 
(surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant, her daughter and son-in-law provided testimony 
in support of the cause-of-death claim at a May 2007 hearing 
at the RO before the undersigned Veteran's Law Judge of the 
Board (Travel Board hearing).

In June 2007, as she had indicated during her Travel Board 
hearing, the appellant submitted additional medical evidence 
in support of her claim and waived her right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).

Since, however, the claim requires further development, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant believes the service-connected residuals of 
fourth and fifth rib fractures with an elevated diaphragm 
caused or contributed to the veteran's death.  

According to his death certificate, the veteran died in May 
2005 from respiratory failure, pneumonitis, and lung cancer; 
emphysema was also listed as a significant condition 
contributing to his death.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of 
death is one that singly or jointly with some other condition 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  
See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of his death, the veteran had established service 
connection for paralysis of the ulnar nerve of his right 
(major) hand - rated as 40-percent disabling; for residuals 
of a compound, comminuted fracture of the radius and ulnar 
distal third of his right (major) middle finger - 30 
percent; for residuals of fractures of his fourth and fifth 
ribs with an elevated hemidiaphragm - 10 percent; and for a 
scar on his right ilium - 0 percent.  These disabilities 
were the result of injuries he had sustained in a car 
accident, in September 1960, while in the military.

VA outpatient records from the year prior to his death, in 
August 1994, show the veteran had received treatment for 
abdominal distention and acute shortness of breath.  An x-ray 
had revealed gas and intra-abdominal organs extended up to 
the apex of his right lung, compressing completely his right 
lung.  A CAT scan had shown his right chest was completely 
occupied by what appeared to have been the transverse colon 
and the colon was distended and full of gas.  He had surgery 
in September 1994 and his colon was found in his right chest 
through an old rupture of the diaphragm.  Approximately 
90 percent of his liver also was found in his right chest 
cavity.  VA surgeons successfully separated his colon from 
his right chest; however, replacement of his liver inside his 
abdominal cavity was impossible because of dense fibrotic 
adhesions between his liver and right lower and upper lobes 
of his lung.  A Prolene mesh was placed between the anterior 
hold of the diaphragm with successful expansion of the lung.  

The veteran's last VA compensation examination in March 1998 
had indicated his respiratory problems were attributable to 
his nonservice-connected COPD.  Indeed, that examiner had 
specifically related the veteran's respiratory disorder to an 
"obstructive" pattern from smoking, rather than to the 
service-connected repair of his diaphragm.  And to the extent 
"restrictive" respiratory pathology was noted, the examiner 
indicated it was the result of the veteran's obesity.

A subsequent Board decision in November 1999 concluded the 
medical evidence (including the results of that VA 
examination) sufficiently distinguished the effects of the 
veteran's service-connected diaphragm repair from his non-
service-connected COPD.  Hence, there was no basis for 
linking his COPD to his military service - including, of 
particular note, to the injuries he had sustained in the car 
accident or the later surgery for the resulting 
complications.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA must be able to distinguish, by competent medical 
evidence, symptoms and underlying conditions that are 
attributable to military service-related causes from those 
that are not).

Because the COPD and associated respiratory pathology could 
not be medically attributed to service (at least at that 
time), any resulting respiratory impairment could not, in 
turn, be used as grounds for increasing the rating for the 
veteran's service-connected elevated hemidiaphragm because it 
was not shown the COPD was part and parcel of this service-
connected disability - or, for that matter, any other 
service-connected disability.

In contrast, following her recent May 2007 hearing, the 
appellant submitted a letter in June 2007 from J.M-S., M.D., 
F.C.C.P., indicating he had reviewed the veteran's medical 
history and that, based on the review, it was his opinion 
that the veteran's service-connected disabilities greatly 
aggravated and contributed to the progressive deterioration 
of his condition, ultimately resulting in his death.  Dr. 
J.M-S. went on to state that he believes it is at least as 
likely as not that the right diaphragmatic rupture and 
resulting dysfunction of the lung, due to the adhesion of the 
liver, contributed overwhelmingly to the veteran's chronic 
respiratory failure leading to his early demise despite 
aggressive medical therapy.

Because of this conflicting medical evidence, another opinion 
is needed to fairly decide this case - insofar as whether a 
service-connected disability, but especially the elevated 
hemidiaphragm, either caused or contributed substantially or 
materially to the veteran's death.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

This additional opinion is needed, in part, because Dr. J.M-
S. did not provide any supporting rational or bases for his 
opinion.  The probative value of a medical opinion is 
generally based on the scope of the examination or review as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).
Hence, aside from obtaining a VA opinion, Dr. J.M-S. should 
be given an opportunity on remand to submit a supplemental 
statement discussing the medical rational for his opinion 
that a service-connected disability contributed substantially 
and materially to the veteran's death.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board also sees that, during an earlier hearing in 
January 1997, the veteran indicated he was receiving Social 
Security Administration (SSA) benefits.  These records may be 
relevant to his widow-appellant's claim for service 
connection for the cause of his death, so they must be 
obtained before deciding this appeal.  38 C.F.R. 
§ 3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 
494 (1992) and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain this deceased veteran's SSA 
records, including all medical records 
that formed the basis of any decision 
rendered by that agency.  Efforts to 
obtain these records should also be 
documented, and any evidence received in 
response to this request should be put in 
the claims file for consideration in this 
appeal.

2.  Ask J.M-S., M.D., to submit an 
addendum to his recent June 2007 statement 
discussing the medical rational for his 
opinion that a service-connected 
disability contributed substantially and 
materially to the veteran's death.  Also 
document the attempts to obtain this 
additional statement.



3.  As well, since the veteran is deceased 
and therefore cannot be examined, obtain a 
VA opinion indicating whether there was a 
relationship (either direct causal 
connection or substantial and material 
contribution) between his death and his 
service-connected right diaphragm rupture.  
His claims file must be made available for 
review of his pertinent medical and 
other history, including the report of his 
March 1998 VA examination, the recent June 
2007 letter from 
J.M-S., M.D. (and any additional, 
supplemental statement from this doctor), 
and a complete copy of this remand.

4.  Then readjudicate the cause-of-death 
claim in light of the additional evidence.  
If this claim is not granted to the 
appellant's satisfaction, send her and her 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



